Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2	The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,958,908 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Summary
3.	This office action for US Patent application 17/249,042 is responsive to the amendment filed on 03/07/2022 in response to the Non-Final Rejection of 10/05/2021. Note that 17/249,042, filed 02/18/2021 is a continuation of 16/736,649, filed 01/07/2020, now U.S. Patent No. 10,958,908 B2. Claims 2-8 and 18-21 have been amended. Currently, claims 1-26 are pending and are presented for examination.

Response to Arguments
4.    	Applicant’s remarks filed on 03/07/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Therefore, there are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 1-26 are allowed.
REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to processing media using neural networks.

The closest prior art found was Coelho et al (US 2020/0092556 A1) and Aksu et al. (GB 2558644 A), hereinafter referred to as Coelho and Aksu, respectively, as noted in the Notice of Allowance (NOA) for Parent Application No. 16/736,649.  The Examiner finds the art of record do not explicitly disclose the features of the instant claims. In particular they do not use one or more neural networks to analyze one or more spatial characteristics of a frame of a media file to facilitate determining that a particular region of the frame can be encoded using one or more first encoding characteristics that are different than second encoding characteristics of one or more other particular regions of the frame and allocating lower encoding resources accordingly. In other words, the prior art do not disclose, 
“A non-transitory computer-readable medium storing instructions that, when executed, cause: accessing a plurality of frames of a media file; partitioning a frame of the plurality of frames of the media file into a plurality of coding units associated with the frame; generating, based on encoding data associated with one or more frames of the media file prior to the frame, a plurality of prediction units associated with the plurality of coding units associated with the frame; determining, based on the plurality of prediction units associated with the plurality of coding units associated with the frame, and using one or more neural networks analyzing one or more spatial characteristics of content of the frame, that a region of the frame can be encoded using one or more first encoding characteristics that are different than second encoding characteristics of one or more other regions of the frame; and allocating, based on the one or more first encoding characteristics and the one or more second encoding characteristics, lower encoding resources for one or more motion vectors associated with the region of the frame than to encoding resources for one or more motion vectors associated with the one or more other regions of the frame” as recited in claim 1 and as similarly recited in claims 9, 17, and 22.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e. 01/08/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-26 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486